Citation Nr: 1525627	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for status post right tibial plateau fracture with surgical repair with degenerative arthritis (right leg disability) (excluding the period of a temporary total evaluation from October 1, 2013 to November 30, 2013).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1994.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the May 2014 Board hearing presided over by the undersigned Veterans Law Judge.

In the May 2014 Board hearing, the Veteran essentially claimed that his service-connected right leg disability precludes employment.  See May 2014 Board hearing transcript at p. 11-12; see also May 2015 private medical opinion.  Accordingly, the record raises the issue of entitlement to TDIU, and the Board has jurisdiction over this matter, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran was last afforded a VA medical examination regarding the right leg disability in July 2011, in which no instability or use of a cane was noted.  Since the July 2011 VA examination, the Veteran underwent right knee surgery in October 2013.  The Veteran reports that as a result of the surgery he has an ugly scar and that he has additional functional loss of the knee, to include as due to instability and limitation of motion.  See May 2014 Board hearing transcript; May 2015 private medical opinion (noting that Veteran uses a brace and a cane for stability).  Because the Veteran has not been afforded a VA examination since his right knee surgery, and based on reports of worsening symptoms and the fact that Veteran has not been examined since July 2011, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's right leg disability.  See 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the right leg and his alleged unemployability, specifically to include the following: 

1) Any relevant private treatment records from Dr. J.  See March 2011 private radiology report regarding the knee (noting that Veteran was referred to radiologist by Dr. J.). 

2) Any other private treatment provider.

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding relevant VA treatment records, to include records dating from October 2010 to present.  

4. After the above development has been conducted, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right leg disability.  

(a) The examiner is asked address the current nature, severity, and all symptoms of the status post right tibial plateau fracture with surgical repair with degenerative arthritis, to include any residuals of right knee surgery.  
      
For purposes of the opinion, the examiner is asked to address the following:

(1) Note the extent of limitation of the right knee and the right ankle in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present for the left and right knee due to swelling, instability, weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

(2) Indicate whether there is favorable or unfavorable ankylosis of the right knee.  

(3) Indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(4) Indicate whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(5) Address the nature, severity, and all symptoms of any scar(s) associated with the Veteran's right leg disability, to include whether any scar is unstable or painful.  Note that an "unstable" scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

(b) Interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

5. Thereafter, adjudicate the claims on appeal, to include TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.    
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






